 Case: 2:20-cv-05331-MHW-KAJ Doc #: 5 Filed: 12/01/20 Page: 1 of 1 PAGEID #: 50



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Montel M. McClelland,

       Plaintiff,

       v.                                              Case No. 2:20–cv–5331

City of Steubenville, et al,                           Judge Michael H. Watson

       Defendants.                                     Magistrate Judge Jolson

                                       OPINION AND ORDER

       Montel McClelland (“Plaintiff”), proceeding without the assistance of counsel, filed this case

and moved to proceed in forma pauperis. Mot., ECF No. 1. The Magistrate Judge issued a Report

and Recommendation (“R&R”) recommending dismissal pursuant to 28 U.S.C. § 1915(a). R&R,

ECF No. 4.

       The R&R notified the parties of their right to file objections to the R&R pursuant to 28 U.S.C.

§ 636(b)(1). Id. The R&R advised the parties that the failure to object to the R&R within fourteen

days would result in a waiver of the right to de novo review by the District Judge and waiver of the

right to appeal the decision of the District Court adopting the R&R. Id. The deadline for filing such

objections has passed, and no objections were filed.

       Having received no objections, the R&R is ADOPTED, and Plaintiff’s Complaint is

DISMISSED. ECF No. 4. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that for the

reasons stated in the R&R, any appeal of this Order would not be taken in good faith and therefore

DENIES Plaintiff leave to appeal in forma pauperis. The Clerk is DIRECTED to terminate this case.

       IT IS SO ORDERED.



                                                /s/ Michael H. Watson
                                               ______________________________
                                               MICHAEL H. WATSON, JUDGE
                                               UNITED STATES DISTRICT COURT
